Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 'storage unit' and 'image generation unit' in claims 1-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that the claim limitations 'storage unit' and 'image generation unit’, which both use a generic placeholder (‘unit’) that is coupled with functional language without reciting sufficient structure, have sufficient structure as is disclosed and supported by the published specification (U.S. PG-PUB 2020/0410774): “A computer 900 is … provided with a CPU 901, a main storage device 902, an auxiliary storage device 903, an input/output interface 904, and a communication interface 905. The … three-dimensional drawing display system 10 [‘image generation unit’] is mounted in the computer 900. … the … operations of each processing unit are stored in in the form of a program in the auxiliary storage device 903. The CPU 901 reads the program from the auxiliary storage device 903, develops the program on the main storage device 902, and executes the … processing [via] the program. The CPU 901 secures a storage region corresponding to the storage unit 17 in the main storage device 902 [‘storage unit’] in accordance with the program. The CPU 901 secures a storage region for storing data that is being processed in the auxiliary storage device 903 in accordance with the program” (¶ [0180]).
Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the recited claim limitation 'program' is software per se.
Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senesac (U.S. PG-PUB 2014/0365943, 'SENESAC').
Regarding claim 13, SENESAC discloses a three-dimensional drawing display method comprising: 
acquiring three-dimensional data of components that configure a ship (SENESAC; ¶ 0183; “… although the illustrative examples are described with respect to an aircraft, an illustrative embodiment may be applied to other objects other than aircraft, such as, for example, … a surface ship”), design information of the components (SENESAC; FIG. 2; ¶ 0115; “… inventory identifier 205 is configured to access inventory database 230 [which] contains information about parts. Inventory database 230 may include information about whether parts are in stock, when parts will be delivered, the number of parts available, or other suitable types of information.”), and design information of the ship (SENESAC; FIG. 2; ¶ 0114; “Model database 215 is a database of models for objects. … these models may be … computer-aided design models (CAD). … any type of model that may provide information about the [3-D] geometries of objects may be used. … these models may also include other information about materials, instruction assemblies [‘design information’], or other suitable types of information.”); and 
generating a three-dimensional image that displays a three-dimensional image of the ship as an assembly of the components on the basis of the design information of the ship (SENESAC; FIG. 11; ¶ 0208; “In addition to the multilevel querying, graphical user interface 1100 in FIG. 11 also provides an interface to visualize an assembly for a shop order instance. … window 1200 is configured to receive the identification of a shop order instance. With this identification, a visualization of an assembly for the shop order instance may be displayed …”) along with a ship body coordinate system (SENESAC; FIG. 4; ¶ 0148; “Volume descriptor 402 describes the volume in model 216 [of an ‘aircraft 104’]. … volume descriptor 402 may take the form of coordinates 406 [which] are in the coordinate system used by model 216 … coordinates 406 may be three coordinates that may be used to define … a cube, or a cuboid.”), 
wherein in the generating of the three-dimensional image, a three-dimensional image of a section at a coordinate position designated in the ship body coordinate system is generated (SENESAC; FIG. 27; ¶ 0291; “The process then identifies a volume in the aircraft using the selection received in the user input … In operation 2702, the volume may be identified using coordinates in a model. These coordinates may be ones pre-defined for various sections that may be displayed to the operator in the graphical user interface” ¶ 0292; “The process then identifies parts in the model that are located within the volume defined by coordinates (operation 2704). The parts identified may be parts that are located entirely within the volume, parts that are partially located within the volume, or some combination thereof” ¶ 0293; “The process then generates a graphical representation for the group of parts from the model … in operation 2708, the process renders the parts for display on a display system. The process then displays the group of parts on the display system by displaying the graphical representation of the group of parts in the graphical user interface (operation 2710)”).







Regarding claim 1, SENESAC discloses a three-dimensional drawing display system comprising: 
a storage unit configured to store (SENESAC; FIG. 2, inventory database 230; ¶ 0115) …
an image generation unit configured to generate (SENESAC; FIG. 28, display 2814; ¶ 0304) … ([The remaining limitations are repeated nearly verbatim from those recited in claim 13; see the rationale for their rejection in the Office action above.]).
Regarding claim 14, SENESAC discloses a program that causes a computer to function as (SENESAC; FIG. 28, program code 2818; ¶ 0305-307) … ([The remaining limitations are repeated nearly verbatim from those recited in claim 13; see the rationale for their rejection in the Office action above.]).
Regarding claim 3, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates a three-dimensional image of the ship such that display and non-display of the components are switched depending on types of the components (SENESAC; FIG. 22; ¶ 0268-0270; [groups of parts are alternatively hidden or not hidden]).
Regarding claim 4, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates, on a basis of designation of one unit of operations in processes of manufacturing the ship, a three-dimensional image of part of the ship configured of the components used in the unit of operations (SENESAC; FIG. 2; ¶ 0111-0113).
Regarding claim 5, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates a three-dimensional image that displays the components in different forms in accordance with operation progresses in the processes of manufacturing the ship (SENESAC; FIG. 13; ¶ 0210; “These graphical indicators [are] … colors that indicate a status of shop order instances for the assemblies of serial number-controlled parts in the aircraft. … green indicates that the assembly is completed, yellow indicates that the assembly is in progress, and red indicates that the assembly of the parts has not been started” [The Examiner notes that the ‘components/parts’ are displayed in different ‘forms’/’colors’ depending on whether the assembly is currently in progress, occurred in the past, or has yet to be started, which represents graphically the ‘operation progress’ of the ‘processes’ of assembly/manufacturing of the ship/plane.]).
Regarding claim 6, SENESAC discloses the three-dimensional drawing display system according to claim 5, wherein the image generation unit generates, for each operation process configuring the processes of manufacturing the ship, a three-dimensional image that displays the components used in the operation process in different forms (SENESAC; FIG. 13; ¶ 0210; [See the corresponding rationale for the rejection above of claim 5, from which this claim depends.]).
Regarding claim 7, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates a three-dimensional image that displays, in a first predetermined form, the components assembled in the operation process that has already been completed, displays, in a second predetermined form, the components related to the current operation process, and does not display the components used in the following operation processes, in operation processes of attaching the components in the processes of manufacturing the ship (SENESAC; FIG. 13; ¶ 0210; “These graphical indicators [are] … colors that indicate a status of shop order instances for the assemblies of serial number-controlled parts in the aircraft. … green indicates that the assembly is completed, yellow indicates that the assembly is in progress, and red indicates that the assembly of the parts has not been started.”).

    PNG
    media_image1.png
    732
    762
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    461
    690
    media_image2.png
    Greyscale

Regarding claim 9, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates a three-dimensional image in which a plurality of hull components or a group of hull components to be assembled in a designated assembly operation process in the assembly operation processes of hull components configuring the processes of manufacturing the ship are aligned (SENESAC; FIG. 11; ¶ 0196-197, 0201; [The Examiner notes that the exploded view diagram as depicted in FIG. 11 shows various pieces of ‘hull components’ which are aligned along a hidden axis of explosion.]), and for hull components, the assembly of which has been completed at the time of completion of an assembly operation 4Docket No.: SHP-256process previous to the assembly operation process designated in the three-dimensional image, displays a three-dimensional image of a group of the hull components after the assembly (SENESAC; FIG. 13; ¶ 0210; “These graphical indicators [are] … colors that indicate a status of shop order instances for the assemblies of serial number-controlled parts in the aircraft. … green indicates that the assembly is completed, yellow indicates that the assembly is in progress, and red indicates that the assembly of the parts has not been started.”).
Regarding claim 10, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates a three-dimensional image in which a group of hull components to be assembled as a result of the designated assembly operation process in the assembly operation processes of the hull components configuring the processes of manufacturing the ship is arbitrarily split (SENESAC; FIG. 11; ¶ 0196-197, 0201; [The Examiner notes that the exploded view diagram as depicted in FIG. 11 shows various pieces of ‘hull components’ which are arbitrarily organized into horizontal strips, or ‘areas’.]).
Regarding claim 12, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates, in a switching manner, an image that displays a three dimensional image related to the ship by applying different colors to sections that are regions defined on the basis of a predetermined design intention and an image that displays the three-dimensional image related to the ship by applying colors that are to be applied when the manufacturing of the ship is completed (SENESAC; FIG. 13; ¶ 0210; [The Examiner notes that the various colors indicating the status of assembly process switch/alternate to indicate whether assembly is completed, in progress, or not yet started]).
Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SENESAC as applied to claim 1 above, and further in view of Baudisch (U.S. PG-PUB 2021/0287451, 'BAUDISCH').

    PNG
    media_image3.png
    461
    724
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    435
    419
    media_image4.png
    Greyscale

Regarding claim 2, SENESAC discloses the three-dimensional drawing display system according to claim 1, wherein the image generation unit generates a three-dimensional image of a fitting drawing that displays identification information of each of the components  on a side in front (SENESAC; FIGS. 14-15, various ‘graphical indicators’; ¶ 0211-214); however, SENESAC does not explicitly disclose displaying a dimension of each of the components on a side in front, which BAUDISCH discloses (BAUDISCH; FIG. 7; ¶ 0188; “… different embodiments may choose different strategies for communicating dimensions of parts and assemblies to the user, … which is an isometric view of a change in dimension of an assembly … (a) Some embodiments may choose to display the dimensions of an assembly or part or feature, here the depth of the box.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the three-dimensional drawing display system according to claim 1 of SENESAC with the displaying a dimension of each of the components on a side  of BAUDISCH. The motivation for this modification could have been to indicate the size of a component part such that the assembler of the manufactured object may know how to fabricate the part and/or if said part will be capable of fitting/attaching to another corresponding component part of the complex object. Further, the Examiner asserts that it would have been obvious to a person having ordinary skill in the art (PHOSITA) to have chosen to display this dimension ‘on a side in front’, noting that this dimension is depicted on top of a rearwardly-facing side of FIG. 7(a) of BAUDISCH. The placement of this displayed dimension is a design choice on the part of PHOSITA.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SENESAC as applied to claim 1 above, and further in view of Maji et al. (U.S. PG-PUB 2017/0364748, 'MAJI').
Regarding claim 8, SENESAC discloses the three-dimensional drawing display system according to claim 1; however, SENESAC does not explicitly disclose that the image generation unit generates a three-dimensional image that displays only a group of hull components selected from among the components along with a gravity center position of part or all of the ship configured of the hull components, which MAJI discloses (MAJI; FIG. 10; ¶ 0049; “… the visualization … provides a view of the centers of gravity 118a-118n of [the] containers 102a-102n on a cargo vessel 115 in which the containers are being shipped on. The visualization may include an overall center of gravity 128 of the cargo vessel 115 based on a load distribution calculated from the centers of gravity 118a-118n of the containers 102a-102n.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the three-dimensional drawing display system according to claim 1 of SENESAC with the generating a three-dimensional image that displays only a group of hull components selected from among the components along with a gravity center position of part or all of the ship configured of the hull components of MAJI. The motivation for this modification could have been to ensure the stability of the marine vessel by avoiding dangerous rocking of the vessel and loss of valuable cargo.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SENESAC as applied to claim 1 above, and further in view of Grassa et al. (U.S. PG-PUB 2016/0292310, 'GRASSA').
Regarding claim 11, SENESAC discloses the three-dimensional drawing display system according to claim 1; however, SENESAC does not explicitly disclose that the image generation unit generates a three-dimensional image in which a scaffold is placed inside the ship, on the basis of an instruction from a user, which GRASSA discloses (GRASSA; FIG. 2; ¶ 0029; “ … scaffolding units 20, 20′ … used for the construction of the industrial plant 12 [are] selected by a user from the database provided by the software and drawn in the 3D construction plan 10 of the industrial plant 12. … software 14 … supports a … drag & drop operation [‘instruction from a user’]. The computer software 14 is … programmed to allow altering scaffolding units 20, 20′ drawn in the 3D construction plan at least as to their dimensioning while automatically adjusting the number of their scaffolding components 24 required for assembly thereof and which may each be visualized in the construction plan. Altering the scaffolding units 20, 20′ in the 3D construction plan 10 [is] achieved by clicking and dragging the scaffolding units 20, 20′ …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the three-dimensional drawing display system according to claim 1 of SENESAC with the disclosure that the image generation unit generates a three-dimensional image in which a scaffold is placed inside the ship, on the basis of an instruction from a user of GRASSA. The motivation for this modification could have been to use three-dimensional modelling to pre-design scaffolding to ensure that the scaffolding is dimensionally appropriate for a construction task. The Examiner asserts that it would have been further obvious to a person having ordinary skill in the art to have substituted the ‘ship’ of the recited claims for the ‘industrial plant’ as disclosed by GRASSA, since both instances involve the construction/assembly of a complex object using three-dimensional modelling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619